Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20170117190 A1; Chung).
Regarding claim 1, Chung discloses a method comprising: removing dummy gate stacks (Fig. 10, 26/27; ¶146) to form a first recess between first gate spacers (Fig. 
In the embodiment figures 10-21 Chung is silent on wherein the first fluorine-containing metal layer extends into a first basin formed by the first work- function layer; wherein the second fluorine-containing metal layer extends into a second basin formed by the second work-function layer. 
However in the embodiment of figure 6 Chung discloses and alternative workfunction layer shape, wherein the first fluorine-containing metal layer (Fig. 6, 62; 
The first gate spacers are in the first region (II) having a gate of less width than the spacers of the second region (I). Therefore the first region is the shorter channel region and the second region is the longer channel region.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a workfunction layer with the basin shape so that the area or the volume of the barrier metals and the fill metals may be relatively increased.   
Regarding claim 2, Chung discloses the method of claim 1 further comprising: forming the fluorine-blocking material (Fig. 16, 60ap and 60bp; ¶159 Chung) over the second work-function layer (Fig. 16, 51; ¶157 Chung) in a common process for forming the first fluorine-blocking layer (Fig. 21, 62; ¶170 Chung); and before the forming the second fluorine-containing metal layer, removing the fluorine- blocking material (Fig. 18, 60ap; ¶165 Chung) from the longer-channel device region.
	Regarding claim 4, Chung discloses the method of claim 1, wherein the forming the first fluorine-blocking metal layer (Fig. 19, 62p; ¶166) comprises depositing a fluorine-free metal layer. (Ti, Ta, TiN, TaN, TiTaN, TiTaCN; ¶102-103)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20170117190 A1; Chung) in view of Herner (US 20030157797 A1; Herner).
Regarding claim 3, Chung discloses the method of claim 1 further comprising: but is silent on forming a first sub tungsten layer comprising a first portion overlapping 
	 Chung discloses forming a first sub fluorine-blocking layer (Fig. 16, 60ap and 60bp; ¶159 Chung) comprising a first portion overlapping the first work-function layer (Fig. 16, 52; ¶157 Chung), and a second portion overlapping the second work-function layer (Fig. 16, 51; ¶157 Chung); removing the second portion of the first sub fluorine-blocking layer (Fig. 18, 60ap; ¶165 Chung), and leaving first portion (Fig. 18, 60bp; ¶165 Chung) of the first sub fluorine-blocking layer unremoved; and forming a second sub fluorine-blocking layer  (Fig. 19, 61p and 62p; ¶166-167 Chung) comprising a first portion overlapping the first work-function layer (Fig. 19, 52; ¶157 Chung), and a second portion overlapping the second work-function layer  (Fig. 19, 51; ¶157 Chung), wherein the first portions of the first and the second sub fluorine-blocking layers in combination form the first fluorine-blocking layer (Fig. 19, 62p; ¶166-167 Chung), and the second portion of the second sub fluorine- blocking layer forms the second fluorine-blocking layer. (Fig. 19, 61p; ¶166-167 Chung), and fully filling the first recess and the second recess with a tungsten layer (Fig. 20, 70P; ¶106,168).

	At issue is the material of the blocking layer and size of the fill material.
Herner discloses forming blocking layers from tungsten as tungsten is better for blocking fluorine than TiN. (¶31)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form sub-fluorine blocking layer out of tungsten since tungsten is better at blocking fluorine than TiN.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20170117190 A1; Chung) in view of Mukae et al. (US 20200395310 A1; Mukae).
	Regarding claim 5, Chung discloses the method of claim 4, but is silent on wherein the fluorine-free metal layer comprises tungsten, cobalt, or molybdenum. 
Mukae discloses using molybdenum (¶129) for fluorine-diffusion over other barrier layer materials.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use molybdenum for fluorine-diffusion over other barrier layer materials to provide a more effective fluorine diffusion barrier.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20170117190 A1; Chung) in view of Li et al. (US 20190273024 A1; Li).
Regarding claim 6, Chung in view of Park discloses the method of claim 1, but is silent on wherein the forming the first fluorine-blocking layer comprises depositing a silicon nitride layer, a silicon oxide layer, or an aluminum-based oxide layer.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine dielectric blocking layer with conductive blocking layer to enhance the blocking layer’s ability to prevent diffusion of fluorine to work function layers.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20170117190 A1; Chung) in view of Hung et al. (US 20170125548 A1; Hung).
Regarding claim 7, Chung discloses the method of claim 1, but is silent on wherein the forming the second fluorine-containing metal layer comprises: depositing a nucleation layer; and depositing a metal filling region, wherein the nucleation layer and the metal filling region comprise fluorine.
	Hung discloses a device where forming a fluorine-containing metal layer comprises: depositing a nucleation layer (Fig. 5, 216; ¶45); and depositing a metal filling region (Fig. 5, 220; ¶51), wherein the nucleation layer and the metal filling region comprise fluorine due to being formed with WF.sub.6.
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art add a nucleation layer over the barrier layer to facilitate deposition of the fill metal.	
Claim 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20170117190 A1; Chung) in view of Li et al. (US 20170301545 A1; Li), and further in view of Herner (US 20030157797 A1; Herner).
Regarding claim 8, Chung discloses a method comprising: depositing a first work-function layer (Fig. 15, 52; ¶157)  and a second work-function layer (Fig. 15, 51; ¶157)  in a first device region and a second device region, respectively; depositing a first fluorine-blocking layer (Fig. 17, 60bp; ¶160) and a second fluorine-blocking layer (Fig. 17, 60ap; ¶160) in the first device region and the second device region, respectively, wherein the first fluorine-blocking layer is over the first work-function layer, and the second fluorine-blocking layer is over the second work-function layer; removing the second fluorine-blocking layer (Fig. 18; ¶164-165); and forming a first metal-filling layer (Fig. 21, 72; ¶170) over the first fluorine-blocking layer, and a second metal-filling layer  (Fig. 21, 71; ¶170) over the second work-function layer but is silent on and performing a planarization process, wherein in the planarization process, a portion of each of the first work-function layer and the first fluorine-blocking layer is removed.
Chung discloses removing a portion of each of the first work-function layer (Fig. 15, 52; ¶157) and the first fluorine-blocking layer (Fig. 17, 60bp; ¶160).
Chung is silent on wherein the first fluorine-blocking layer and the second fluorine- blocking layer are formed of a material selected from the group consisting of tungsten, cobalt, molybdenum, and alloys thereof;
Li discloses a semiconductor device where planarization process is performed on a work function layer (Figs. 5/6, 251; ¶43-44) and a barrier layer (Figs. 5/6, 252; ¶43-44) to remove overlapping portions and to recess the layers.
Herner discloses forming blocking layers from tungsten as tungsten is better for blocking fluorine than TiN. (¶31)

Therefore, before the effective filing date of the invention one of ordinary skill in the art would have been capable of applying this known technique, chemical mechanical planarization, to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 (D). Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form sub-fluorine blocking layer out of tungsten since tungsten is better at blocking fluorine than TiN.
Regarding claim 9, Chung in view of Li and Herner discloses the method of claim 8, wherein the first work-function layer (Fig. 15, 52; ¶157)  is a portion of a first gate in a first transistor having a first channel length (determined by gate 72 width), and the second work- function layer (Fig. 15, 51; ¶157) is a portion of a second gate in a second transistor having a second channel length (determined by gate 71 width), and the first channel length is shorter than the second channel length .
Relative channel length is determined by the gate size. Chung's first gate is shorter (less wide) than the second gate. Therefore, the first channel length is shorter than the second channel length. 
Regarding claim 10, Chung in view of Li and Herner discloses the method of claim 8, wherein the first work-function layer (Fig. 6, 52; ¶131 Chung) has a U-shape in 
Figure 6 and associated text discloses varying the shape of the work-function layer to have a U-Shape.
Regarding claim 11, Chung in view of Li and Herner discloses the method of claim 8, but is silent on wherein the first fluorine-blocking layer and the second fluorine-blocking layer comprise tungsten (¶31 Herner).  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form sub-fluorine blocking layer out of tungsten since tungsten is better at blocking fluorine than TiN.
Regarding claim 12, Chung in view of Li and Herner discloses the method of claim 8 further comprising: depositing a third fluorine-blocking layer (Fig. 19, 62p; ¶166 Chung) and a fourth fluorine-blocking layer (Fig. 19, 61p; ¶166 Chung) in the first device region and the second device region, respectively, wherein the third fluorine-blocking layer (Fig. 19, 62p; ¶166 Chung) is over the first fluorine-blocking layer (Fig. 19, 60bp; ¶167 Chung), wherein the third fluorine-blocking layer and the fourth fluorine-blocking layer are formed of the material selected from the group consisting of tungsten, cobalt, molybdenum, or alloys thereof. (¶31 Herner)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form sub-fluorine blocking layer out of tungsten since tungsten is better at blocking fluorine than TiN.
Regarding claim 13, Chung in view of Li and Herner discloses the method of claim 8, wherein the first metal-filling layer (Fig. 21, 72 AlF; ¶170 Chung) and the second metal-filling layer (Fig. 21, 71 AlF; ¶170 Chung) comprise fluorine.  
Regarding claim 14, Chung in view of Li and Herner discloses the method of claim 8, wherein both of the second metal-filling layer (Fig. 21, 71 W; ¶106,170 Chung)  and the removed second fluorine-blocking layer comprise tungsten (¶31 Herner).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form sub-fluorine blocking layer out of tungsten since tungsten is better at blocking fluorine than TiN.
Allowable Subject Matter
Claims 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art cited in this office action is silent on the limitations cited below.
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/LAWRENCE C TYNES JR./ Examiner, Art Unit 2816